Citation Nr: 0837594	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-21 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to July 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In March 2008, the Board determined that an opinion from an 
independent medical expert (IME) was required to clarify 
whether there was any relationship between the veteran's 
chronic lymphocytic leukemia and radiation exposure during 
military service.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 
20.901(d).  The resulting IME opinion was received by the 
Board in September 2008.

The appellant subsequently submitted evidence directly to the 
Board in October 2008, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.  Thereafter, the 
veteran's representative waived the remainder of the 60-day 
response period.  See 38 C.F.R. § 20.903.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

The competent evidence of record reflects that the veteran 
was exposed to ionizing radiation in service and his current 
chronic lymphocytic leukemia is at least as likely as not 
related to such exposure.


CONCLUSION OF LAW

Chronic lymphocytic leukemia was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a claim in July 2001 for lung problems.  He 
contends that his current diagnosis of chronic lymphocytic 
leukemia (CLL) is due to his radiation exposure during World 
War II.  The veteran claims that he was stationed on Eniwetok 
Atoll in the Marshall Islands during the testing of three 
atomic bombs from December 1947 to July 1948.  The RO denied 
the claim.  The veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.   Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, there are certain types of cancer such as 
leukemia that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" including all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

In assessing the veteran's service connection claim for CLL, 
the Board must determine whether the veteran has a current 
disability.  In this case, the medical evidence of record 
clearly shows that the veteran has a current diagnosis of 
CLL.  The veteran's private pulmonologist drafted a letter 
dated in July 2002 noting that the veteran had a new 
diagnosis of CLL.  Furthermore, VA records indicate that the 
veteran sought treatment for CLL from the VA Medical Center 
in Madison, Wisconsin.  Thus, the Board finds that the 
veteran has a current disability.  

In regards to the veteran's contention that he was exposed to 
ionizing radiation during service, the record supports this 
contention.  The Board notes that a "radiation-exposed 
veteran" is defined as a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is 
described as onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  38 C.F.R. § 
3.309(d)(3)(ii)(A).  "Onsite participation," in turn, 
includes both presence at the test site during the official 
operational period of an atmospheric nuclear test or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  See 38 C.F.R. § 3.309(d)(3)(iv)(A).  The 
Board notes that the veteran's WD AGO Form 53-55 shows that 
the veteran was in Eniwetok from December 1947 to May 1948.  
A letter dated in February 2004 from the Defense Threat 
Reduction Agency (DTRA) reported that the veteran was a 
confirmed participant in operation SANDSTONE, conducted at 
the Pacific Proving Ground in 1948.  The DTRA also provided a 
Radiation Dose Assessment (RDA) Report in May 2006.  The 
operational period of atmospheric nuclear tests for operation 
SANDSTONE was April 15, 1948 through May 20, 1948.  See 38 
C.F.R. § 3.309(d)(3)(v)(B).  Accordingly, the evidence shows 
that the veteran is a radiation-exposed veteran.  

Although, the evidence indicates that the veteran was exposed 
to ionizing radiation during active military service, CLL is 
not considered a "radiogenic disease" and is specifically 
exempted under 38 C.F.R §§ 3.309(d) and 3.311.  Nontheless, 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
34 F.3d at 1043-1044.  Accordingly, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

In this case, the competent medical evidence of record 
indicates that the veteran's CLL is related to his ionizing 
radiation exposure in service.  In May 2005, the veteran's 
former VA treating physician, who worked in the Division of 
Hematology, provided the opinion that it is as likely as not 
that his CLL was induced by his exposure to radiation while 
stationed on Eniwetok Atoll in the Marshall Islands.  The 
physician did not provide a rationale for his medical opinion 
and, therefore, the Board requested an opinion from an 
independent medical expert (IME).  In September 2008, an IME 
in Hematology and Pathology provided the opinion that it is 
as likely as not the veteran's CLL is causally related to his 
radiation exposure that occurred during his service.  The IME 
discussed that the long held belief that CLL is not causally 
associated with radiation exposure has recently been 
reasonably questioned.  He discussed the current controversy, 
the limitations of previous studies, and several contemporary 
studies that suggest a relationship between radiation 
exposure and CLL.  The IME concluded that his current view is 
that the previously held conclusion that radiation is not 
causally associated to CLL is significantly flawed and he 
asserted that the likelihood of this relationship in the 
veteran's case is greater than 50 percent.  The Board finds 
the IME's opinion to be very persuasive as it is supported 
with detailed findings and extensive research. 

Based on the foregoing, the Board has determined that the 
evidence is at least in equipoise.  Resolving all reasonable 
doubt in favor of the veteran, entitlement to service 
connection for CLL due to ionizing radiation exposure is 
warranted.


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia due to ionizing radiation exposure is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


